Case 3:20-cv-01266-MEM Document1 Filed 07/23/20 Page 1 of 15
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

JS 44. (Rev. 07/16)

 

I. (a) PLAINTIFFS
Joseph Molitor

(b) County of Residence of First Listed Plaintiff

Lackawanna

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Comerford Law

Curt M. Parkins, Esq.; Matthew T. Comerford, Esq.
204 Wyoming Avenue, Scranton, PA 18503; 570-880-0777

NOTE:

 

DEFENDANTS
City of Scranton, et al

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (If Known)

Lackawanna

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

 

(For Diversity Cases Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

© 1 US. Government 2% 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 © 1 Incorporated or Principal Place o4 4
of Business In This State
O 2 US. Government 0 4 Diversity Citizen of Another State QO 2 OG 2 Incorporated and Principal Place go5 o05
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O 3 © 3 Foreign Nation go6 06
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only)
| CONTRACT. TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES J
© 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure ©) 422 Appeal 28 USC 158 0) 375 False Claims Act
0 120 Marine 0 310 Airplane 01 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal O 376 Qui Tam (31 USC
0 130 Miller Act © 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 0 367 Health Care/ 1 400 State Reapportionment
© 150 Recovery of Overpayment |0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CO 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent © 450 Commerce
C152 Recovery of Defaulted Liability CO 368 Asbestos Personal © 840 Trademark OF 460 Deportation
Student Loans © 340 Marine Injury Product 0 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability LABOR. SOCIAL SECURITY Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY |(0) 710 Fair Labor Standards 0 861 HIA (1395ff) O 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud Act OG 862 Black Lung (923) O 490 Cable/Sat TV
© 160 Stockholders’ Suits ©) 355 Motor Vehicle O 371 Truth in Lending © 720 Labor/Management CG 863 DIWC/DIWW (405(g)) | 850 Securities/Commodities/
© 190 Other Contract Product Liability © 380 Other Personal Relations 0 864 SSID Title XVI Exchange
195 Contract Product Liability | 360 Other Personal Property Damage 0 740 Railway Labor Act 1) 865 RSI (405(g)) © 890 Other Statutory Actions
O 196 Franchise Injury © 385 Property Damage © 751 Family and Medical QO 891 Agricultural Acts
© 362 Personal Injury - Product Liability Leave Act © 893 Environmental Matters
Medical Malpractice © 790 Other Labor Litigation 1 895 Freedom of Information
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 791 Employee Retirement FEDERAL TAX SUITS Act
O 210 Land Condemnation & 440 Other Civil Rights Habeas Corpus: Income Security Act 0 870 Taxes (U.S. Plaintiff 0 896 Arbitration
© 220 Foreclosure C441 Voting 1 463 Alien Detainee or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Employment 1 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations 1 530 General © 950 Constitutionality of
© 290 All Other Real Property © 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
G 446 Amer. w/Disabilities -] 540 Mandamus & Other |0 465 Other Immigration
Other 1 550 Civil Rights Actions
© 448 Education © 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

M1 Original 2 Removed from O 3  Remanded from 0 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

42 U.S.C. § 1983

Brief description of cause:

1983 Action for False Arrest

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. 500,000.00 JURY DEMAND: WYes ONo
VU. RELATED CASE(S)

IF ANY (See instructions):

, JUDGE Pa DOCKET NUMBER —
DATE = / oO SIGNATURE OF ATTORNEY OF ‘ot
2 (2 a

FOR OFFICE USE ONLY ¢ a wy

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 3:20-cv-01266-MEM Document1 Filed 07/23/20 Page 2 of 15

 

IN THE UNITED STATES DISTRICT COURT

 

MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH MOLITOR
PLAINTIFF : NO.

 

V. : CIVIL ACTION

CITY OF SCRANTON : JURY TRIAL DEMANDED
PENNSYLVANIA STATE POLICE
JASON GULA
DAVID HEINKE
LAUREN FETCH
JOHN DOE
DEFENDANTS

COMPLAINT

AND NOW, comes Plaintiff, Joseph Molitor, by and through his Counsel,
Comerford Law, who file this Complaint, averring as follows:

1. This action is brought under 42 U.S.C. § 1983 for violations of
Plaintiff's rights secured under the Fourth and Fourteenth
Amendments to the United States Constitution.

2. This Court has jurisdiction over Plaintiff’s § 1983 claims pursuant to
28 U.S.C. §§ 1331 and 1343 and over Plaintiff’s state law claims
pursuant to 28 U.S.C. § 1367.

3. Venue is proper in the United States District Court for the Middle
District of Pennsylvania under 28 U.S.C. § 1391 because the factual
basis for all claims stated herein occurred in the Middle District of
Pennsylvania and because Plaintiff and Defendants reside in and/or
maintain their principle places of business in the Middle District.
Case 3:20-cv-01266-MEM Document1 Filed 07/23/20 Page 3 of 15

10.

The Parties

All averments — both preceding and following this paragraph — in this
Complaint are hereby incorporated by reference as if fully set forth at
length herein.

Plaintiff Joseph Molitor is a resident of Pennsylvania and resides
within the Middle District of Pennsylvania.

Defendant City of Scranton (“Defendant City”) is a municipal
corporation and government entity organized and operating under the
laws of the Commonwealth of Pennsylvania who owns and operates
City of Scranton Police Department (“the Department”), pursuant to
Pennsylvania law.

Defendant Pennsylvania State Police is a governmental subdivision of
the Commonwealth of Pennsylvania and a government entity
organized and operating under the laws of the Commonwealth of
Pennsylvania who owns and operates the Pennsylvania State Police
pursuant to Pennsylvania law.

Defendant Jason Gula is a police officer employed by Defendant City
in the Department in the Middle District of Pennsylvania. At all times
relevant to this Complaint, Defendant Gula was acting under color of
state law in his capacity as a police officer for Defendant City.
Defendant Gula is being sued in his individual capacity. Defendant
Gula has been admitted as an expert in courts in Pennsylvania in the
fields of controlled substances and drug trafficking.

Defendant David Heinke is an inspector employed by the United
States Postal Inspection Service in the Middle District of
Pennsylvania. At all times relevant to this Complaint, Defendant
Heinke was acting under color of state law in his capacity as a United
States employee. Defendant Heinke is being sued in his individual
capacity.

Defendant Lauren Fetch is an inspector employed by the United States
Postal Inspection Service in the Middle District of Pennsylvania. At
all times relevant to this Complaint, Defendant Fetch was acting under
Case 3:20-cv-01266-MEM Document1 Filed 07/23/20 Page 4 of 15

11.

12.

13.

14.

15.

16.

17.

18.

19,

20.

color of state law in her capacity as a United States employee.
Defendant Fetch is being sued in her individual capacity.

Defendant John Doe is a laboratory technician employed by
Defendant Pennsylvania State Police. At all times relevant to this
Complaint, Defendant John Doe was acting under color of state law in
his capacity as a technician for Defendant State Police. Defendant
John Doe is being sued in his individual capacity.

The Facts

All averments — both preceding and following this paragraph — in this
Complaint are hereby incorporated by reference as if fully set forth at
length herein.

By way of background, it is generally illegal under federal law for an
individual to possess Marijuana in the United States of America.

On the other hand, it is lawful to possess Cannabidiol (“CBD”) and
Hemp.

Marijuana, CBD, and Hemp, depending on their state, may appear and
smell very similar.

Pharmacologically, the only difference between Marijuana, CBD, and
Hemp is the level of THC — the psychoactive compound —~ in the
substance.

Whether or not a specific substance is lawful or unlawful to possess
depends on the level of THC in the substance.

The possession of a substance containing THC is not illegal per se.

The instant matter arises from an investigation conducted by
Defendants Gula, Fetch, and Heinke in August of 2018.

In early August 2018, Defendant Fetch identified Plaintiff as having
mailed several packages from the United States Post Office in the
Steamtown Mall which postal employees believed were emitting a
suspicious odor.
Case 3:20-cv-01266-MEM Document1 Filed 07/23/20 Page 5 of 15

21.

22.

23.

24.

25.

26.

27.

28.

29.

30.

On or about August 7, 2018, Defendants Fetch and Heinke seized the
packages and prevented them from being mailed.

On August 24, 2018, Defendant Fetch obtained a search warrant for
the packages.

On August 28, 2018, Defendant Heinke executed the search warrant
on the packages.

During the search, Defendant Heinke found a total of 11.3 grams of a
green, leafy substance.

Defendant Heinke purports that he believed the substance to be
marijuana; however, this belief was unreasonable, fabricated, and/or
inauthentic.

During the search, along with the green, leafy substance, Defendant
Heinke found a Certificate of Analysis from Botanacor Services, a
licensed CBD and Hemp testing center, indicating that the materials
contained in the packages were CBD and/or Hemp, not marijuana,
based on the level of THC. The specific THC was included on the
Certificate such that the reader would know the substance was lawful
to possess.

During the search, Defendant Heinke also found a business card from
CBD Shop of Northeast Pennsylvania, indicating the owner to be
Plaintiff. This is a lawful business owned and operated by Plaintiff
under Pennsylvania and Federal Law.

Defendants Heinke and Fetch referred this matter to Defendant Gula
for prosecution.

Defendants Heinke, Fetch, and Gula, sent the green, leafy substance to
a Laboratory owned and operated by Defendant Pennsylvania State
Police for chemical testing.

Defendant John Doe conducted laboratory testing on the green, leafy,
substance and authored a report to Defendant Heinke, Fetch, and/or
Gula.
Case 3:20-cv-01266-MEM Document1 Filed 07/23/20 Page 6 of 15

31.

32.

33.

34.

35.

36.

37.

38.

39.

40.

On October 5, 2018, these Defendants received this report, indicating
that the green, leafy substances contained marijuana.

Defendant John Doe knew that his report was materially false, that the
green, leafy substance was not marijuana, and that the false report
would result in the false arrest of Plaintiff.

Defendants Gula, Heinke, and Fetch also knew that this lab report
merely indicated the presence of THC in the substance, not the actual
presence of marijuana.

Based on this report, Defendants Heinke and Fetch referred the case to
Defendant Gula, knowing that he would arrest Plaintiff. In fact,
Defendant did arrest and file criminal charges against Plaintiff for
felony Possession of Marijuana.

Defendant Gula did not do this immediately; he waited until June 5,
2019 — eight months later — to file charges.

Plaintiff was held in jail, unable to make bail on the charge, for
approximately two months.

Plaintiff lost his job and his family was rendered homeless as a result
of the arrest and incarceration.

Ultimately, on February 13, 2020, the charges against Plaintiff were
nolle prossed by the Lackawanna County District Attorney’s Office.

This arrest of Plaintiff was made without probable cause because the
green leafy substance was not marijuana, but was actually lawfully
possessed CBD and/or Hemp.

A lab result indicating the presence of THC in the green, leafy
substance, does not provide probable cause because the substance is
equally consistent with Hemp or CBD as marijuana and because the
mere presence of THC in a substance does not render that substance
unlawful to possess.
Case 3:20-cv-01266-MEM Document1 Filed 07/23/20 Page 7 of 15

Al.

42.

43.

44,

45.

46.

47.

48.

49,

The arrest was also made without probable cause because Defendants
knew that Plaintiff did not have the requisite mens rea for the crime of
Possession with Intent to Deliver Marijuana, based on the laboratory
reports and business cards in the packages.

The arrest of Plaintiff was made with malice and knowledge of the
lack of probable cause.

Specifically, based on Defendant Gula’s expertise in the field of drug
trafficking, he knew that not every substance that contains THC is
unlawful. He further knew the difference between CBD, Hemp, and
Marijuana. Despite this, he knowingly arrested Plaintiff for possession
of legal substances.

Furthermore, Defendant Gula knowingly conducted an insufficient
investigation in this matter by not having the green, leafy substance
for THC level while knowing this additional investigation was

necessary to determine whether or not a crime had been committed.

The initial seizure of the packages by Defendants Heinke and Fetch
was unlawful because the mere smell of Marijuana does not constitute
probable cause that a crime has been committed because it is equally
indicative of Hemp.

Furthermore, the delay of two weeks in obtaining a search warrant for
the seized packages was unreasonable.

Plaintiff's unlawful arrest was heavily publicized in the news media.

Plaintiff seeks damages including but not limited to, damages for
physical and emotional pain and suffering incurred while falsely
incarcerated; damages for lost wages and lost business; damages for
the value of the goods seized by Defendants; damages for public
humiliation and embarrassment; nominal damages; punitive damages;
and attorney’s fees and costs.

Plaintiff demands a trial by jury on all counts herein.
Case 3:20-cv-01266-MEM Document1 Filed 07/23/20 Page 8 of 15

Count I: 42 U.S.C. § 1983
False Arrest
Plaintiff v. Defendants Gula, John Doe, Fetch, and Heinke

50. All averments — both preceding and following this paragraph — in this
Complaint are hereby incorporated by reference as if fully set forth at
length herein.

51. Defendants Gula, John Doe, Fetch, and Heinke caused Plaintiff to be
deprived of his right to be free from false arrest in violation of the
Fourth and Fourteenth Amendments to the United States Constitution.

52. These Defendants were deliberately indifferent to Plaintiffs’
aforementioned rights.

WHEREFORE, Plaintiff demands judgment in his favor against Defendants
and seeks compensatory damages, punitive damages, nominal damages, damages
for emotional trauma, damages for embarrassment and humiliation, attorney’s fees
and court costs in excess of the jurisdictional limits.

Count II: 42 U.S.C. § 1983
Malicious Prosecution
Plaintiff v. Defendants Gula, John Doe, Fetch, and Heinke

53. All averments — both preceding and following this paragraph — in this
Complaint are hereby incorporated by reference as if fully set forth at
length herein.

54. Defendants Gula, John Doe, Fetch, and Heinke caused Plaintiff to be
deprived of his right to be free from malicious prosecution in violation
of the Fourth and Fourteenth Amendments to the United States
Constitution.

55. These Defendants were deliberately indifferent to Plaintiff's
aforementioned rights.

WHEREFORE, Plaintiff demands judgment in his favor against Defendants
and seeks compensatory damages, punitive damages, nominal damages, damages
for emotional trauma, damages for embarrassment and humiliation, attorney’s fees
and court costs in excess of the jurisdictional limits.
Case 3:20-cv-01266-MEM Document1 Filed 07/23/20 Page 9 of 15

Count III: 42 U.S.C. § 1983
Conspiracy to Commit False Arrest, Malicious Prosecution, and Unlawful
Seizure
Plaintiff v. Defendants Gula, Heinke, John Doe and Fetch

56. All averments — both preceding and following this paragraph — in this
Complaint are hereby incorporated by reference as if fully set forth at
length herein.

57. Defendants Gula, Heinke, John Doe and Fetch conspired to deprive
Plaintiff of his right to be free from false arrest, his right to be free
from malicious prosecution, and his right to be free from unlawful
search and seizure, all in violation of the Fourth and Fourteenth
Amendments to the United States Constitution.

58. Defendants Gula, Heinke, John Doe, and Fetch were deliberately
indifferent to Plaintiffs’ aforementioned rights.

WHEREFORE, Plaintiff demands judgment in his favor against Defendants
and seek compensatory damages, punitive damages, nominal damages, damages
for emotional trauma, damages for embarrassment and humiliation, attorney’s fees
and court costs in excess of the jurisdictional limits.

Count IV: 42 U.S.C. § 1983
Unlawful Seizure
Plaintiff v. Defendants Heinke, Fetch, and Gula

59. All averments — both preceding and following this paragraph — in this
Complaint are hereby incorporated by reference as if fully set forth at
length herein.

60. Defendants Heinke, Fetch, and Gula, by seizing Plaintiffs packages,
deprived Plaintiff of his rights to property and to be free from
unlawful seizure under the Fourth and Fourteenth Amendments to the
United States Constitution, acting with deliberate indifference and
under color of state law while doing so.

61. The actions by Defendants were willful, wanton, and intentional.
Case 3:20-cv-01266-MEM Document1 Filed 07/23/20 Page 10 of 15

62.

63.

The unlawful seizure occurred at the time the packages were removed
from the stream of commerce, at the time after the search warrant was
executed when it became clear the packages were not contraband, and
continues to this day as the property has not been returned.

Gula’s continuing possession of the property constitutes an ongoing
seizure.

WHEREFORE, Plaintiff demands judgment in his favor against Defendants
and seek compensatory damages, punitive damages, nominal damages, attorney’s
fees and court costs in excess of the jurisdictional limits.

64.

65.

66.

67.

68.

69.

70.

Count V: 42 U.S.C. § 1983
Monell Liability
Plaintiff v. Defendant City of Scranton

All averments — both preceding and following this paragraph — in this
Complaint are hereby incorporated by reference as if fully set forth at
length herein.

Plaintiff was denied his right to be free from false arrest under the
Fourth and Fourteenth Amendments to the United States Constitution.

Defendant City developed, implemented, approved, and/or maintained
a number of deficient customs, policies, and/or practices at the
Department with deliberate indifference, which caused this violation.

Specifically, Defendant City has a custom and practice of arresting
individuals for the possession of suspected marijuana.

However, the manner by which Defendant City tests suspected
marijuana is to test the substance for the presence of THC.

If any THC is detected, Defendant City determines that the substance
contains marijuana and makes an arrest.

However, this is a fallacy. Legal substances such as CDB Oil and
Hemp contain THC.
Case 3:20-cv-01266-MEM Document1 Filed 07/23/20 Page 11 of 15

71.

72.

73.

74,

75.

76.

77,

78.

The difference between an illegal substance like marijuana and legal
substances such as CDB and Hemp is the level of marijuana.

Therefore, the presence of THC is not in and of itself illegal.

However, Defendant City regularly arrests individuals for substances
containing any THC without testing levels to determine legality.

This causes innocent individuals like Plaintiff to be arrested and
charged for offenses they do not commit where there is no probable
cause that such a crime was committed.

It also causes the seizure of legal property, such as the Hemp at issue.

This defective policy, custom, and practice is the moving force behind
the violation of Plaintiff's rights to be free from false arrest.

Defendant City also fails to train its officers in the difference between
Hemp and Marijuana despite the fact that it is imperative information
for police to know so that false arrests are not made.

Defendant City fails to train officers on time or at all in regard to
changing laws regarding Hemp and Marijuana, despite the fact that
they know to a moral certainty that the failure to do so will result in
the arrest of innocent individuals.

WHEREFORE, Plaintiff demands judgment in his favor against Defendant
and seeks compensatory damages, punitive damages, nominal damages, damages
for emotional trauma, damages for embarrassment and humiliation, attorney’s fees
and court costs in excess of the jurisdictional limits.

79.

Count VI: Supplemental State Law Claim
False Arrest
Plaintiff v. Defendant Gula

All averments — both preceding and following this paragraph — in this

Complaint are hereby incorporated by reference as if fully set forth at
length herein.

10
Case 3:20-cv-01266-MEM Document1 Filed 07/23/20 Page 12 of 15

80. Defendant Gula intentionally, knowingly, and recklessly arrested
Plaintiff without probable cause, resulting in Plaintiffs incarceration.

81. These charges were ultimately dismissed against Plaintiff.

WHEREFORE, Plaintiff demands judgment in his favor against Defendant
and seeks compensatory damages, punitive damages, nominal damages, damages
for emotional trauma, damages for embarrassment and humiliation, attorney’s fees
and court costs in excess of the jurisdictional limits.

Count VII: Supplemental State Law Claim
Malicious Prosecution
Plaintiff v. Defendant Gula

82. All averments — both preceding and following this paragraph — in this
Complaint are hereby incorporated by reference as if fully set forth at
length herein.

83. Defendant Gula intentionally, knowingly, and recklessly instituted
criminal charges against Plaintiff, knowing that these charges were
without probable cause and, therefore, made with malice.

84. These proceedings terminated in Plaintiff's favor.

WHEREFORE, Plaintiff demands judgment in his favor against Defendant
and seeks compensatory damages, punitive damages, nominal damages, damages
for emotional trauma, damages for embarrassment and humiliation, attorney’s fees
and court costs in excess of the jurisdictional limits.

Count VIII: 42 U.S.C. § 1983
Monell Liability
Plaintiff v. Pennsylvania State Police

85. All averments — both preceding and following this paragraph — in this
Complaint are hereby incorporated by reference as if fully set forth at
length herein.

86. Plaintiff was denied his rights to be free from false arrest under the
Fourth and Fourteenth Amendments to the United States Constitution.

11
Case 3:20-cv-01266-MEM Document1 Filed 07/23/20 Page 13 of 15

87.

88.

89.

90.

91.

92.

93.

94.

95.

96.

Defendant Pennsylvania State Police developed, implemented,
approved, and/or maintained a number of deficient customs, policies,
and/or practices at the Department with deliberate indifference, which
caused this violation.

Defendant Pennsylvania State Police maintains a number of drug
testing laboratories across the Commonwealth of Pennsylvania.

Law enforcement agents, such as the Police Department for the City
of Scranton routinely utilize these labs to test suspected narcotics,
including suspected marijuana, and they rely on these tests in making
arrests and restricting the liberty of individuals.

The Pennsylvania State Police has a policy, procedure, practice,
and/or custom in place in regard to the testing of suspected marijuana.

Specifically, the Pennsylvania State Police labs only test suspected
marijuana for the presence of any THC.

If any THC is present, the lab issues a report indicating that the
substance has tested positive for marijuana.

This is in direct opposition and conflict with the law regarding THC,
Marijuana, Hemp, and CBD as previously outlined in this complaint.

This policy, practice, procedure, and/or custom results in law
enforcement agencies arresting innocent individuals who possess
Hemp and CBD, rather than marijuana.

The Pennsylvania State Police and its policymakers are aware of the
laws regarding THC, Marijuana, Hemp, and CBD, and yet they still
continue to employ this policy, practice, custom, and/or procedure,
despite knowing that it results in the arrests of innocent individuals,
such as Plaintiff.

Also, given this knowledge, Defendant Pennsylvania State Police fail
to train their lab technicians in regard to the changing laws.

WHEREFORE, Plaintiff demands judgment in his favor against Defendant
and seeks injunctive relief including, but not limited to, an order requiring all

12
Case 3:20-cv-01266-MEM Document1 Filed 07/23/20 Page 14 of 15

Pennsylvania State Police testing labs to modify their policies and procedures for
testing suspected marijuana such that all suspected marijuana is tested for THC
level, and any and all other injunctive relief this Court deems appropriate.

Count [X: Supplemental State Law Claim
Fraud
Plaintiff v. Defendant John Doe

97. All averments — both preceding and following this paragraph — in this
Complaint are hereby incorporated by reference as if fully set forth at
length herein.

98. Defendant John Doe intentionally, knowingly, and/or recklessly
authored a report indicating that the green, leafy substance was
marijuana when this statement was materially false.

99. Defendant John Doe knew and intended that Defendants Gula,
Heinke, and/or Fetch would rely on this report in making an arrest.

100. This material misrepresentation directly resulted in the unlawful arrest
and incarceration of Plaintiff.

WHEREFORE, Plaintiff demands judgment in his favor against Defendant
and seeks compensatory damages, punitive damages, nominal damages, damages
for emotional trauma, damages for embarrassment and humiliation, attorney’s fees
and court costs in excess of the jurisdictional limits.

Count X: Supplemental State Law Claim
Civil Conspiracy
Plaintiff v. Defendant John Doe

101. All averments — both preceding and following this paragraph — in this
Complaint are hereby incorporated by reference as if fully set forth at
length herein.

102. Defendants John Doe, Gula, Heinke, and Fetch intentionally,
knowingly, and/or recklessly agreed to commit the torts of False
Arrest and Malicious Prosecution, as laid out previously in this
Complaint.

13
Case 3:20-cv-01266-MEM Document1 Filed 07/23/20 Page 15 of 15

WHEREFORE, Plaintiff demands judgment in his favor against Defendants
and seeks compensatory damages, punitive damages, nominal damages, damages
for emotional trauma, damages for embarrassment and humiliation, attorney’s fees
and court costs in excess of the jurisdictional limits.

Respectfully Submitted

(Doe 0 2

Curt M. Parkins, Esq.

C=y (7 ee

CJ Rotteveel, Esq.
Attorneys for Plaintiff

204 Wyoming Avenue
Scranton, PA 18503
570-880-0777
570-880-0476 (fax)
curt@comerfordparkins.com
cj@comerfordparkins.com

 

 

 

 

14
